Citation Nr: 1210917	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for muscle tension headaches.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a mid-back disability.

4. Entitlement to service connection for a bilateral knee disability.

5. Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability.

6. Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1990 to April 1992. These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Salt Lake City, Utah RO.  In December 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The matters of service connection for muscle tension headaches and for a variously diagnosed psychiatric disability on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. An unappealed October 2006 rating decision denied the Veteran's claim of service connection for a variously diagnosed psychiatric disability based on a finding that such disability was unrelated to his service.

2. Evidence received since the October 2006 rating decision tends to relate the Veteran's variously diagnosed psychiatric disability to service; relates to the unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.

3. In December 2011 correspondence, prior to the promulgation of a decision in the appeal, the Veteran expressed his intent to withdraw his appeals seeking service connection for mid-back, low back, bilateral knee, and left foot disabilities; there is no question of fact or law remaining before the Board in the matters.


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claim of service connection for a variously diagnosed psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to the claims of service connection mid-back, low back, bilateral knee, and left foot disabilities; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Inasmuch as this decision grants that portion of the claim that is being addressed regarding a variously diagnosed psychiatric disability and given the Veteran's expression of intent to withdraw his appeals in the remaining claims, further discussion of the impact of the VCAA in the matters is not necessary.   

B. Legal Criteria, Factual Background, and Analysis

      New and Material Evidence - Psychiatric disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 2006 rating decision denied the Veteran's claim of service connection for a variously diagnosed psychiatric disability based on a finding that such disability was unrelated to his service.  He did not appeal this decision, and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the October 2006 rating decision included: 
The Veteran's STRs which are silent for complaints, findings, treatment, or diagnosis relating to a psychiatric symptoms/disability (but show a diagnosis of tension headaches in 1990/1991) and October 2005 through September 2006 VA outpatient treatment records noting diagnoses of Major Depressive Disorder (MDD) and Generalized Anxiety Disorder. 

Pertinent evidence received since the October 2006 rating decision includes: January to November 2009 VA outpatient treatment records showing continued psychiatric treatment; a February 2010 letter from the Veteran's VA psychiatrist noting that he had been diagnosed with Major Depression and Mood Disorder Not Otherwise Specified (NOS) which started in the military and that his chronic daily headaches are a major cause of his depression and that it was not uncommon for such headaches to be an early symptom of depression; the Veteran's December 2011 videoconference hearing testimony wherein he advanced his belief that his psychiatric issues were related to or caused by his chronic headaches which began in service; a report of May 2011 psychiatric examination noting a diagnosis of bipolar disorder (NOS) which was not caused by, a result of, or aggravated by military service or service-connected disability and that the Veteran's diagnosis was not linked to current headaches (if present).    

As the claim was previously denied based on a finding that the Veteran's variously diagnosed psychiatric disability was unrelated to his service, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e. it must show/suggest that the Veteran's variously diagnosed psychiatric disability is or may be related to his service).

As the evidence received since the October 2006 rating decision includes a medical opinion that relates the Veteran's psychiatric disability to headaches noted in service, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim.  Consequently, the Board finds that new and material evidence has been received, and that the claim of service connection for a psychiatric disability must be reopened.  De novo consideration of the claim is addressed in the remand below.

	Mid-back, low back, bilateral knee, and left foot disabilities

The Board has jurisdiction where there is a question of law or fact on an issue on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In December 2011 correspondence, prior to the promulgation of a Board decision on the matters, the Veteran withdrew his appeals in the matters of service connection for mid-back, low back, bilateral knee, and left foot disabilities.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matters, and the appeals must be dismissed.	


ORDER

The appeal to reopen a claim of service connection for a variously diagnosed psychiatric disability is granted. 

The appeals seeking service connection mid-back, low back, bilateral knee, and left foot disabilities are dismissed. 




REMAND

Regarding the matters of service connection for muscle tension headaches and for a variously diagnosed psychiatric disability on de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

The Veteran alleges that his current psychiatric disability had its onset in service or is related to a chronic headache disability that became manifest in service.  At the December 2011 videoconference hearing he testified, in essence, that he has received private treatment for psychiatric disability and headaches from the time of discharge from service to the present, but that records are unavailable.  He reported that be began receiving treatment at Salt Lake City VA Medical Center (VAMC) in 2000 or early 2001 (on May 2011 VA examination he reported it was in 2000).  

There are no pertinent private treatment records associated with the claims file nor have any such records been sought by the RO. The Veteran submitted a listing identifying three private providers, but testified that records from the providers were unavailable; he indicated that the providers either retired or were no longer at the locations where he received treatment.  Records from the providers were not sought.  However, it has come to the Board's attention that at least one provider (neurologist DJS) continues to maintain an active practice.  As records that could corroborate (or tend to disprove) postservice continuity of symptoms are clearly pertinent evidence, they must be secured, if available.  Consequently, exhaustive development for records from the listed providers is necessary.  

Additionally, the earliest VA treatment records associated with the claims file are from October 2005.  The RO secured the Veteran's Social Security Administration (SSA) disability records which include partial VA outpatient treatment records dating back to 2000; it is unclear whether such records represent the complete records of the Veteran's VA treatment..   
The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within a year after the date of request the claim will be dismissed as abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for physiatric disability and headaches (from 2000/2001 to the present).  The development should encompass the earliest records of the Veteran's VA treatment as well as gap-filling (based on what is now in the claims file) records from that date to the present.  It should be ensured that copies of records of the Veteran's treatment at George Wahlen VA Medical Center from 1992-2005 associated with the claims file are complete.

The RO/AMC should also ask the Veteran to identify all sources of private evaluation and/or treatment he received for psychiatric disability and headaches since his separation from service.  He should provide a chronological listing of the providers of all evaluations and treatment he received for psychiatric disability (to specifically include the provider of the prescription for lithium on which he overdosed in 1997.  Of particular interest also are the complete treatment records from: (1) Dr. D.J.S, M.C.F., and R.A.S (identified in his listing); and (2) any other private treatment the Veteran received for psychiatric disability and/or headaches since separation from service.  Development for records from the providers must be exhaustive (and if the development is not sought because the providers are no longer in practice, that such is indeed the case should be corroborated-an internet search can be quite informative).  The RO must secure for association with the claims file copies of the complete records of all evaluation and treatment the Veteran received for headaches/psychiatric disability from the identified providers e.  Any negative responses must be associated with the claims file.  If any provider still in practice does not respond to the RO's request for records sought, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  If the Veteran does not provide the releases necessary for VA to secure the records within a year of the request, the claim must be further processed under 38 C.F.R. § 3.158(a).   If (and only if) he co-operates with the requests for identifying information and releases above, proceed to the further development sought below.  

2. If, and only if, the Veteran has co-operated with the development sought above, the RO should arrange for a neurological examination of the Veteran to determine the presence, nature, and likely etiology of any headache disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should an opinion that respond to the following: 

(a) Please identify (by medical diagnosis) the Veteran's current headache disability, if any.  Is such a separate disability entity or a manifestation of an underlying psychiatric disability?

(b) As to any/each headache disorder diagnosed, is such disability at least as likely as not related to (incurred or aggravated during) the Veteran's active service.  The explanation of rationale for the opinion must include discussion of the diagnoses of headaches made in service. 

The examiner must explain the rationale for all opinions.

3. After (and only if) the development sought above is completed , the RO should return the Veteran's claims file to the May 2011 VA psychiatric examiner for an addendum opinion (to encompass consideration of the additional medical evidence received).  If in that provider's opinion a re-examination of the Veteran is needed, such re-examination should be arranged.  The consulting provider must re-review the record, specifically including all additional records received.  Based on such review, the provider should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each of the Veteran's current psychiatric disabilities.  

(b) As to each psychiatric disability diagnosed, please opine whether such disability is at least as likely as not (a 50% or better probability) related to (was incurred in or aggravated by) his active service?

(c) As to each psychiatric disability entity diagnosed, please indicated whether it is at least as likely as not that such disability was either caused or aggravated by any headache disability identified on the neurological evaluation sought above. 

The consulting provider must explain the rationale for all opinions.

If the May 2011 VA examiner is unavailable to provide the opinions sought, the RO should arrange for the Veteran to be examined by a psychologist or psychiatrist for such opinions.

4. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


